Citation Nr: 1232011	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  07-00 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a pelvic mass.

2.  Entitlement to service connection for the residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) "Tiger Team," located at the Regional Office in Cleveland, Ohio.  Due to the Veteran's place of residence, subsequent development was accomplished by the VA Regional Office in Houston, Texas (RO).  

In August 2011, the Veteran testified at a hearing before the undersigned Veteran's Law Judge, seated at the RO facility in San Antonio, Texas (Travel Board hearing).  

In October 2011, the Board remanded the appeal to the Appeals Management Center (AMC) for development.  The Board notes that the AMC complied with the Board's October 2011 remand requests, including the procurement of additional VA treatment records and the provision of a VA medical examination to determine the respective natures and etiologies of the Veteran's claimed pelvic mass and low back disorders.  As the AMC complied with the October 2011 Remand directives, the Board will proceed to render decisions regarding the claims on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In August 2012, the Veteran submitted a statement with a waiver of Agency of Original Jurisdiction (AOJ) review.


FINDINGS OF FACT

1.  The Veteran did not experience chronic symptomatology related to a pelvic mass during service.

2.  The Veteran did not experience continuous symptomatology related to a pelvic mass since discharge from service.

3.  The Veteran's current pelvic mass, diagnosed as an enchondroma, is not related to service, to include any incident of service.

4.  The Veteran experienced an in-service low back injury in August 1967 after an accident involving an automobile.  

5.  Following the August 1967 motor vehicle injury, the Veteran experienced chronic low back disorder symptomatology during service.

6.  The Veteran experienced continuous low back disorder symptomatology following discharge from service.

7.  The Veteran's low back disorder, currently diagnosed as lumbar spondylosis (degenerative disc disease), is related to the August 1967 in-service low back injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a pelvic mass have not been met.  
38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative disc disease, the residual of a low back injury, have been met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In view of the favorable disposition of the Veteran's claim for service connection for a low back disorder herein, additional discussion of VCAA duties to notify and assist regarding that particular claim is unnecessary.  Regarding the claim for service connection for a pelvic mass, the Board will proceed to discuss VA's duties to notify and assist the Veteran regarding that particular claim.

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and 
(5) the effective date of the disability.  The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

A VCAA notice letter sent in January 2006 satisfied most of the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.

With respect to the Dingess requirements, the January 2006 notice did not provide information regarding the type of evidence necessary to establish a disability rating or effective date.  To the extent that a content deficiency exists with regard to these downstream elements of the Veteran's claim, there is no prejudice in issuing a final decision at this time because the preponderance of the evidence is against the claim for service connection.  Accordingly, any questions as to the appropriate disability rating or effective date to be assigned are moot.

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's private and VA treatment records to assist the Veteran with his claim.  The Board notes that some of the Veteran's service treatment records, to include records of treatment at Darnall Army Hospital and all service treatment records dated after April 21, 1970, are missing from the claims file.  Despite repeated searches by the RO and VA personnel, the missing service treatment records could not be located and procured.  The record indicates that the RO exhausted all possible avenues in attempting to obtain copies of any outstanding service treatment records, to include contacting Darnall Army Hospital and the National Personnel Records Center (NPRC).  The RO set forth its actions in a formal finding of unavailability dated February 2006.  

The RO also advised the Veteran of their attempts to procure the missing treatment records and requested any assistance he could provide.  As the RO took all reasonable steps to procure the missing service treatment records, the Board finds that an additional remand to seek their procurement would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that the claims file does not contain post-service private treatment records from a private chiropractor, Dr. Jody Baird, identified by the Veteran as having found his pelvic mass.  In January 2005, the Veteran submitted statements from his ex-wife and himself, and a joint statement from his former brother-in-law and sister-in-law.  In the Veteran's January 2005 statement, the Veteran indicated that approximately one year after his 1974 discharge from service, in 1975, he sought treatment from Dr. Baird after his back "went out" at his workplace.  The Veteran wrote that, in treating his back symptomatology, Dr. Baird performed an X-ray examination and found a pelvic tumor.  In the January 2005 joint statement from the Veteran's former brother-in-law and sister-in-law, the authors also wrote that Dr. Baird found the Veteran's pelvic tumor in 1975 and confirmed the diagnosis with X-rays.  The authors indicated that Dr. Baird's X-rays showed extreme scarring in the pelvic region.  

The record contains no treatment records indicating treatment by Dr. Baird; however, the Board finds that a remand is not necessary at this time to acquire any private treatment records from her office.  The Board notes that VA provided the Veteran with release forms to allow the procurement of any treatment records related to his claim, to include an additional set of forms issued by the AMC in compliance with the Board's October 2011 Board Remand instructions.  During the pendency of the appeal, the Veteran never provided VA with a completed release form that would allow for the procurement of any records from Dr. Baird's office.  Moreover, the Board notes that the Veteran was aware of the regulations regarding the submission of release forms as he provided a completed release form allowing for the procurement of records from the office of another chiropractor in December 2004.  In addition, at a May 2008 hearing before a Decision Review Officer (DRO), the DRO informed the Veteran that VA did not have any records from Dr. Baird's office.  The Veteran reported that he would stop by Dr. Baird's office and get the records.  The record of evidence indicates that the Veteran subsequently did not provide VA with any records from Dr. Baird's office.

More importantly, having reviewed all evidence of record, the Board finds that the lay statements, indicating that Dr. Baird diagnosed the Veteran as having a pelvic tumor in 1975, lack credibility because they are inconsistent with other evidence of record.  In a December 1986 private treatment record, specifically an X-ray report, a private examiner noted a pelvic mass.  Subsequent December 1986 and January 1987 VA treatment records indicate further studies to determine the nature of the mass.  In these December 1986 and January 1987 treatment records, the private examiner and VA examiners did not make any notation indicating that the pelvic mass had been found by Dr. Baird in 1975.  
 
Moreover, in the joint statement submitted by the Veteran's former brother-in-law and former sister-in-law, the authors state that an X-ray of the Veteran's pelvis indicated "extreme scarring of the pelvic region."  The Board notes that this statement is contradicted by the post-service treatment records included in the claims file, to include recent X-rays, a CT scan, and a bone scan.  In these records, although VA and private examiners noted that the Veteran had a pelvic tumor, they did not also report "scarring" of the pelvic area.  In addition, in the January 2005 statements, the Veteran, his former brother-in-law and sister-in-law all indicated that he visited Dr. Baird in 1975, approximately one year after his service discharge; however, at the August 2011 Board hearing, the Veteran testified that the chiropractic treatment occurred in 1974, soon after his discharge from service.  The Board notes that this inconsistency as to the dates of treatment weighs against the validity of the lay statements.  Moreover, in an August 2004 VA treatment record, the Veteran reported that examiners found his pelvic tumor in 1986.  In addition, in the Veteran's ex-wife's January 2005 statement, the Veteran's ex-wife wrote that a growth was found on the Veteran's pelvic bone in the late-1980s.  The Board notes that the Veteran's ex-wife's statement, indicating that the pelvic tumor was not discovered until the late-1980s, is consistent with both the medical evidence of record and the Veteran's own August 2004 lay statement; therefore, the Board finds that the January 2005 statements submitted by the Veteran and the Veteran's former brother-in-law and former sister-in-law, indicating that Dr. Baird diagnosed the Veteran with a pelvic tumor in 1975 diagnosis, are not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that, in weighing credibility of lay evidence, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  As such, the Board finds that a remand to attempt to procure any records from Dr. Baird's office would unnecessarily impose additional burdens on VA with no benefit flowing to the Veteran.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Soyini, 1 Vet. App. at 546; Sabonis, 6 Vet. App. at 430.

In November 2011, the Veteran was provided with a VA medical examination to determine the nature and etiology of the claimed pelvic mass disorder.  As the November 2011 VA medical examination report was written after an interview with the Veteran and a review of the claims file, contained specific findings indicating the nature of the Veteran's claimed pelvic mass disorder, and also contained an opinion, backed by clinical evidence and a review of medical literature, regarding the etiology of the Veteran's pelvic mass, there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.303, 3.306 (2011).  A disorder also may be service connected if the evidence of record reveals the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza, 7 Vet. App. at 506.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

As some of the Veteran's service treatment records are missing, the Board has heightened obligation to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board will not simply deny the Veteran's claims because the service treatment records are missing, but will decide these claims based on the totality of the evidence, to include the credibility of the Veteran's statements.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his pelvic mass and low back disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's pelvic mass and low back disorder because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. 
§ 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

Service Connection for a Pelvic Mass

The Veteran essentially contends that he developed a pelvic mass due to an in-service injury.  Specifically, the Veteran contends that he suffered an injury when he was run over by a three-quarter ton truck in 1967.  The Veteran indicated that the entire weight of the vehicle went over his low back and pelvis at the time.  The Veteran contends that a pelvic mass diagnosed after service resulted from that accident.

Having reviewed the record of evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a pelvic mass.  Initially, the Board finds that the Veteran did not experience chronic pelvic mass symptomatology during service.  The service treatment records contain no notation or diagnosis indicating treatment for symptomatology related to an injury of the pelvis; however, the Board also notes that many of the Veteran's service treatment records, including his service separation examination, are unavailable.  

Reviewing the service treatment records regarding the Veteran's in-service injuries related to automobile accidents, in an August 1967 service treatment record, the Veteran was seen for a complaint of "trouble with his back" following an automobile accident the previous day.  A physical examination conducted at that time revealed the presence of a hematoma/abrasion inferior to the left costovertebral angle.  Treatment was with hot soaks, medication, and light duty for 24 hours.

In an October 1967 service treatment record, the Veteran was seen for an abrasion on his left arm and right leg after having been hit by a three-quarter ton truck.  At the time, the Veteran was instructed to apply Bacitracin ointment to the areas in question.  The service examiner also noted that the Veteran was to be placed on light duty for a period of 48 hours.  

The Board notes that the Veteran originally filed a claim for service connection for a pelvic mass; however, during the pendency of this appeal, the Veteran also made a few statements indicating other pelvic symptoms he believed were related to the in-service automobile accident.  In reviewing the lay statements of record, the Veteran has made very few statements indicating any in-service symptoms related to any pelvic injury and none suggesting in-service symptoms specifically related to a pelvic mass.  Reviewing the Veteran's statements regarding in-service symptomatology related to a pelvic injury, in an August 2004 VA treatment record, the Veteran stated that he experienced a split pelvis in a 1968 in-service motor vehicle accident.  The Veteran also stated that he had experienced a leg length discrepancy ever since that incident.  After examination, the August 2004 VA examiner diagnosed only a pelvic bone tumor.  The record contains no subsequent statements from the Veteran indicating that he experienced either a split pelvis or a leg length discrepancy during service.  

Having reviewed the evidence of record, the Board finds that the Veteran's statements included in the August 2004 VA treatment record, suggesting a split pelvis and a leg length discrepancy incurred during service, lack credibility.  The Board notes that, the record contains no other statements from the Veteran indicating that he experienced either a split pelvis or developed a leg length discrepancy during service.  Moreover, the private and VA treatment records included in the claims file, to include X-rays, a CT scan, a myelogram, and a bone scan of the Veteran's pelvis, contain no notation or diagnosis indicating residuals of a split or fractured pelvis.  As VA and private examiners thoroughly examined the Veteran's pelvis during the pendency of this appeal, the Board notes that the lack of any notation indicating residuals of a healed pelvic fracture weighs against the Veteran's August 2004 assertions.  Moreover, the VA and private treatment records included in the claims file contain no notation indicating diagnosis or treatment for a leg length discrepancy.  In fact, in an August 2008 VA medical examination report, a VA examiner specifically noted that the Veteran's legs were of equal length.  As the Veteran's August 2004 statements, indicating that he experienced symptoms related to a split pelvis and a leg length discrepancy during service, are inconsistent with the other evidence of record, the Board finds that the Veteran's August 2004 statements lack credibility.  See Caluza, at 506.

In addition, in a January 2005 statement submitted by the Veteran's ex-wife, the Veteran's ex-wife indicated that "chunks of skin" were torn off the Veteran's groin and pelvic area during the in-service automobile accident.  Furthermore, in a February 2006 statement, the Veteran indicated that his skin was torn during the automobile accident.  The Board notes that the service treatment records indicate that the Veteran was treated twice during service for physical symptoms related to an automobile accident; specifically, the Veteran was treated for a hematoma/abrasion in August 1967 and an abrasion in the October 1967.  Yet, the service treatment records do not indicate any findings of torn skin resulting from an in-service automobile accident.  Furthermore, post-service treatment records contain no reports of skin disorder residuals, such as scars, resulting from an in-service automobile accident.  As the January 2005 and February 2006 statements, indicating torn skin following an in-service automobile accident, are inconsistent with the other evidence of record, to include multiple treatment records indicating a lack of skin disorder residuals such as scars, the Board finds that the January 2005 and February 2006 statements lack credibility.  See Caluza, at 506.

As will be fully discussed below, the Veteran has consistently maintained that he experienced chronic low back pain during service and continuous low back pain after discharge from service.  The Board finds the Veteran's consistent reports regarding his low back disorder symptomatology to be credible and will grant service connection for a low back disorder; however, the record contains no notation indicating that the Veteran experienced any symptomatology specifically attributable to a pelvic mass, such as localized hip pain, prior to December 1986.  In a December 1986 VA treatment record, the Veteran reported experiencing left hip pain for the previous three weeks.  In an additional December 1986 VA treatment record, the Veteran reported experiencing left pelvis pain to the waist and down his right leg to the ankle.  At the time, the Veteran stated that the pain would increase with coughing and sitting, and decrease with lying down.  

The Board notes that the Veteran has not made any statements indicating that he experienced chronic symptomatology attributable to a pelvic mass during service.  Moreover, noted above, the Veteran did not report any hip pain after December 1986.  Therefore, the Board finds that the Veteran did not experience chronic symptomatology attributable to a pelvic mass during service.

The Board finds that the Veteran did not experience continuous symptomatology related to a pelvic mass after discharge from service.  As noted above, the record contains no notation indicating that the Veteran experienced any symptomatology attributable to a pelvic mass prior to December 1986.  In statements submitted in January 2005, written by the Veteran and his former brother-in-law and sister-in-law, the authors indicated that the Veteran sought chiropractic treatment in 1975 after his back went out at work and that the chiropractor found a pelvic tumor upon X-ray examination.  As noted above, the Board finds that these statements are not credible as they are inconsistent with the other medical and lay evidence included in the claims file.  See Caluza, at 506.  The Board notes that neither the Veteran nor his former brother-in-law and sister-in-law suggested that the Veteran experienced any symptoms in 1975 other than back pain.  In fact, in the January 2005 statements, the authors did not report that the Veteran experienced any symptomatology related to the pelvic mass in 1975.  

As noted above, the first report of symptomatology related to a pelvic mass is dated December 1986.  In a December 1986 VA treatment record, the Veteran reported experiencing left hip pain for the previous three weeks.  In an additional December 1986 VA treatment record, the Veteran reported experiencing left pelvis pain to the waist and down his right leg to the ankle.  At the time, the Veteran stated that the pain would increase with coughing and sitting, and decrease with lying down.  The Veteran did not report experiencing continuous pain of this nature since discharge from service.

In subsequent statements, to include treatment records and testimony, the Veteran subsequently did not report experiencing any discernable symptomatology related to a pelvic mass, such as hip pain.  In an August 2004 VA treatment record, the Veteran denied noticing any growth in the area of the pelvic mass or having increased pain in that specific area.  In an August 2004 VA treatment record, the Veteran indicated that he always felt that the left side of his pelvis felt a "little different" since the accident; however, the Veteran did not define how the pelvis was different and did not report any changes to his pelvis.  In an October 2005 VA treatment record, the Veteran denied any leg claudication symptoms potentially related to a pelvic mass.  In an August 2008 VA examination report, provided for an unrelated claim, a VA examiner noted the report of a pelvic mass.  Upon examination, the VA examiner specifically noted that the Veteran walked with a normal gait and that his stride length was normal as well.  

At the August 2011 Board personal hearing, the Veteran did not state that he was experiencing any symptoms related specifically to his diagnosed pelvic mass.  After the Veteran provided testimony regarding the treatment VA was providing for his low back disorder symptomatology, when asked if he was receiving any treatment for symptoms related to his pelvic mass, the Veteran replied that he was not receiving any treatment.  

The Board notes that, in the November 2011 VA medical examination report, the VA examiner noted that the Veteran reported experiencing radicular left leg symptomatology over the past few weeks; however, upon examination, the VA examiner reported that these symptoms were related to radiculopathy of the lumbosacral spine and not the Veteran's pelvic mass.  

Therefore, the Board finds that the evidence weighs against a finding of continuous symptomatology related to a pelvic mass since discharge from service. 

Finally, the Board finds that the Veteran's current pelvic mass is not related to service.  As noted above, the Veteran was diagnosed with a pelvic mass in January 1986.  In an August 2004 VA treatment record, the Veteran indicated that he experienced in-service pelvic injuries during the 1960s.  The Veteran reported that, in 1986, he was treated at a VA facility for a "pelvic tumor," and that the VA examiners believed that he did not need a biopsy.  The Veteran indicated that he always felt that the left side of his pelvis felt a "little different," but that he had not noticed any changes to his pelvis.  Upon objective examination, the VA examiner found no palpable difference of the posterior pelvis.  After an X-ray, the VA examiner diagnosed a likely cartilaginous tumor, possibly an enchondroma, osteochondroma, or a chondrosarcoma.  

In a November 2011 VA medical examination report, a VA examiner reported reviewing the record prior to writing the examination report and performing a physical examination.  In reviewing the evidence, the VA examiner specifically noted that the treatment records indicated a diagnosis of an enchondroma versus a chondrosarcoma.  In reviewing the medical literature, the VA examiner noted that individuals with a chondrosarcoma had an 80 percent five-year survival rate if the disorder was localized, and a 10 to 30 percent five-year survival rate if the metastasis was present.  Having reviewed the evidence, the VA examiner noted that the Veteran's pelvic mass had been observed by various examiners conservatively for over 25 years; therefore, the VA examiner stated that it was unlikely that the pelvic mass was a chondrosarcoma and, given the mass's benign behavior, it likely was an enchondroma.  The VA examiner noted that a review of the literature indicated that the etiology of an enchondroma was yet unknown; however, the VA examiner noted that he had found no correlation of an enchondroma to trauma in any of the medical literature.  Therefore, the VA examiner found that the enchondroma was less likely than not related to service or any incident of service.  As the November 2011 VA examiner reviewed the claims file, performed a proper examination, diagnosed the Veteran based on the evidence available, and offered an opinion backed by evidence, to include that found in the current medical literature, the Board finds that the November 2011 VA examiner's report has great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

As noted above, the Veteran contends that his pelvic mass was caused by an in-service automobile accident.  The Board notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316.  However, in this case, the cause of the Veteran's pelvic mass is a complex medical etiological question because it deals with internal and largely unobservable processes of the body.  The Veteran is competent to relate observable symptoms of any pelvic disorder symptomatology, such as localized pain, that he experiences at any time.  The Veteran is not shown to have the medical expertise to diagnose the etiology of a pelvic mass.  In this instance, the competent medical evidence indicates that the enchondroma was not caused by any trauma the Veteran encountered during service.  Therefore, in this instance, the Veteran's opinion regarding the etiology of his pelvic mass is not competent.  

For these reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for a pelvic mass and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection for Low Back Disorder

The Veteran essentially contends that he developed a low back disorder due to an in-service injury.  Specifically, the Veteran contends that he suffered an injury when he was run over by a three-quarter ton truck in 1967.  In an October 2004 statement and other statements made throughout the record of evidence, the Veteran indicated that he was struck by the vehicle while climbing out of a grease pit.  The Veteran stated that he tried to get out of the way after being struck, but that the vehicle proceeded to run over his abdomen and left leg.  The Veteran indicated that the entire weight of the vehicle went over his low back and pelvis at the time.  The Veteran also reported that he experienced an in-service re-injury of his back disorder in 1970 or 1971 when he fell on a pile of rocks and a heavy canopy fell upon him.  

Having reviewed the evidence of record, the Board finds that the Veteran experienced an in-service low back injury in August 1967 resulting from an in-service automobile accident as described by the Veteran.  In an August 1967 service treatment record, the Veteran was seen for a complaint of "trouble with his back" following an automobile accident the previous day.  A physical examination conducted at that time revealed the presence of a hematoma/abrasion inferior to the left costovertebral angle.  The Board notes that the Veteran has consistently maintained that he was run over by a three-quarter ton truck during service, resulting in his low back pain; however, the August 1967 service treatment record does not contain any diagnosis or treatment for any disorder other than a hematoma.  Subsequent service treatment records contain no diagnosis or notation indicating subsequent treatment for a low back disorder; however, the Veteran's service treatment records are not complete in the file.  The Veteran consistently has maintained throughout the pendency of the appeal that he experienced a low back injury after being run over by a three-quarter ton truck during service.  The service treatment records contain a notation indicating reported back problems after an automobile accident.  Therefore, the Board finds that the evidence is in relative equipoise as to whether the Veteran experienced a low back injury related to an in-service automobile accident.

The Board finds that the Veteran experienced chronic low back symptomatology during service.  The Veteran has maintained throughout the record of evidence that he has experienced low back disorder symptomatology since the in-service automobile accident.  Although the Veteran's service treatment records contain only one notation indicating back disorder symptomatology, specifically the August 1968 service treatment record noted above, the Veteran's service treatment records are incomplete.  Reviewing the post-service treatment records, in a December 1986 VA treatment record, the Veteran reported experiencing low back pain for the past 18 years.  VA examiners subsequently diagnosed a herniated nucleous pulposus.  The Board notes that the Veteran's December 1986 comment, indicating that he had experienced low back pain since 1968, was made to VA examiners as the Veteran sought treatment for back pain, twenty years prior to the filing of his claim for service connection for a low back disorder.  In similar recent statements, the Veteran has reported experiencing continuous low back disorder symptomatology dating from the in-service automobile accident to the present.  The Veteran is competent to report the symptoms and impairments associated low back disorder.  See Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  Moreover, considering that the Veteran's statements indicating continuous low back disorder symptomatology since the in-service automobile accident have been consistent with both the medical evidence and the Veteran's other statements throughout the evidence of record, the Board finds them to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (holding that the Board, as part of its duties, is to weigh the evidence of record and determine credibility).  Therefore, the Board finds that the Veteran has experienced continuous low back disorder symptomatology since discharge from service.  

Finally, the Board finds that the Veteran's current low back disorder is related to service.  In a July 2008 VA medical examination report, after a review of an X-ray report, a VA examiner diagnosed degenerative arthritis of the lumbar spine.  In a November 2011 VA medical examination report, a VA examiner reported reviewing the record prior to writing the examination report and performing a physical examination.  The VA examiner diagnosed lumbar spondylosis (degenerative disc disease).  Having reviewed the evidence, to include the service treatment records, the VA examiner checked a box stating that the Veteran's low back disorder was less likely than not related to service.  In explaining this decision, the VA examiner wrote that the service treatment records were not clear as to whether the Veteran experienced a "true roll over" accident as described by the Veteran.  The VA examiner stated that, if the vehicle really rolled over the Veteran's abdomen and spine, then such an experience would have an impact on the Veteran's current disc space degeneration.  If the Veteran did not experience such an incident, the Veteran's low back disorder symptomatology would not likely result from service, especially as the Veteran's degenerative disc disease was experienced by a cross-section of the general population irrespective of military service; therefore, the VA examiner indicated that he was "left to speculate as to the service connectedness of the lumbar spine condition."  

Although the November 2011 VA examiner initially wrote that the Veteran's low back disorder was less likely than not related to service, in his analysis, the VA examiner wrote that actually he could not offer an opinion as to whether the low back disorder was related to service without resorting to speculation.  The Board notes that medical evidence that is speculative, general, or inconclusive in nature neither supports nor weighs against a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Yet, the Board notes that the November 2011 VA examiner specifically indicated that he could not reach an opinion as to whether the low back disorder was related to service because he could not tell from the records whether the Veteran actually experienced an in-service "roll over" accident and, had such an accident occurred, it would have had an effect on the Veteran's current low back disorder.  As noted above, the Board has found that the Veteran experienced an in-service accident that resulted in a low back injury.  Although the service treatment records do not indicate whether the accident was a "roll over," the service treatment records indicate that the Veteran experienced back trouble symptomatology after the accident.  Moreover, the only description of the automobile accident comes from the Veteran's statements.  As the Veteran's descriptions of the accident have been consistent throughout the record of evidence, the Board finds that they are credible.  See Buchanan, 451 F.3d at 1335.  As the November 2011 Veteran's statements indicating that he experienced a "roll over" accident during service, resulting in low back pain, are credible and the November 2011 VA examiner stated that an accident like one described by the Veteran would have an effect on his current low back disorder, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's low back disorder is related to service.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for degenerative disc disease as the residual of a low back injury are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for a pelvic mass is denied.

Service connection for degenerative disc disease, the residuals of a low back injury, is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


